Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 3/25/2021. 
Claims 1-11 are pending in this Office Action. Claims 1, 8 and 10 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 arerejected under 35 U.S.C. 103 as being unpatentable over Ghatage et al. (US Pub. No. 2017/0372231 A1) from IDS, hereinafter “Ghatage” in view of Johnson et al. (US Pub. No. 2009/0006366 A1) from IDS, hereinafter “Johnson”.
Regarding claim 1, Ghatage teaches a method for determining a destination for a document (Ghatage, See [0003]-[0004]), the method comprising 
a) receiving said document (Ghatage, See [0005], the request is received as one or more of an email, a text message, or form data); 
b) analyzing a content of said document using machine learning to determine a destination for said document (Ghatage, See [0004], the classification model developed using at least one machine learning (ML) algorithm.  See [0016], Implementations may operate within a business or other organization to route requests related to sales, shipments, invoices, customer service, and so forth); 
c) analyzing said content using machine learning to determine timelines noted in said document (Ghatage, See [0044], In some examples, a determination whether a particular request was resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution, the satisfaction of the requestor, occurrence or non-occurrence of follow-up requests by the requestor, and/or other considerations); 
d) analyzing said content using machine learning to determine a severity of consequences as indicated by said document (Ghatage, See [0025], The priority determination module 114 may analyze the request 106 to determine a priority 116 of the request 106. The priority 116 may indicate an urgency, importance, and/or criticality of the request 106 to the requestor 102 and/or the requestor's organization (e.g., business).); 
e) determining a routing of said document based on at least a result of step b) and 
determining which final destination to send said document to based at least on a result of step d) (Ghatage, See [0044], In some implementations, the classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model) and does not explicitly disclose wherein a severity tag is assigned to said document based on a result of step c).
However, Johnson teaches wherein a severity tag is assigned to said document based on a result of step c) (Johnson, See [0031], Ranking component 206 can receive the categorization and tag and make a determination of the relative ranking of the communication as compared to other received communications. For example, if numerous communications are given similar "important" tags by classification component 202 and other communications are given a different tag, indicating medium level priority, such as that described in the above example, the medium tag might be considered not as important in ranking as compared to the important tagged communications). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Ghatage and Johnson because Johnson provides incoming communications are received, a priority or significance level can be assigned to each communication. A communication determined to have a high priority can be presented to a user at substantially the same time as receiving the communication. A communication having a low priority can be placed in a low priority folder or flagged differently from a high priority communication (e.g., different color-coding). Behavior of a user as it relates to a received communication can be observed for learning purposes or to modify one or more classifications or priority levels (Johnson, See ABSTRACT) can be utilized by Ghatage to tag the documents accordingly.

Regarding claim 2, Ghatage in view of Johnson further teaches the method according to claim 1, further comprising assigning an urgency tag to said document based on said timelines noted in said document (Johnson, See [0031]). 
Regarding claim 3, Ghatage in view of Johnson further teaches the method according to claim 1, wherein step d) is accomplished based on determining a mood of a writer of said document (Ghatage, See [0027]). 
Regarding claim 4, Ghatage in view of Johnson further teaches the method according to claim 3, wherein step d) is accomplished by analyzing at least one of: word choices used by said writer; punctuation used by said writer; capitalization choices by said writer (Ghatage, See [0025]). 
Regarding claim 5, Ghatage in view of Johnson further teaches the method according to claim 1, wherein said document is one of: a letter, an email, a fax, and a text-based document (Ghatage, See [0005]). 
Regarding claim 6, Ghatage in view of Johnson further teaches the method according to claim 1, wherein, depending on said severity tag, said document is routed for emergency handling (Johnson, See [0031]). 
Regarding claim 7, Ghatage in view of Johnson further teaches the method according to claim 1, wherein an assessment module receives results of steps a)-d) and determines a final destination for said document based on said results (Ghatage, See [0025] and [0044]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 8-11 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Ghatage et al. (US Pub. No. 2017/0372231 A1) from IDS, hereinafter “Ghatage”.
Regarding claim 8, Ghatage teaches a method for determining a destination for a document (Ghatage, See [0003]-[0004]), the method comprising: 
a) receiving said document (Ghatage, See [0005], the request is received as one or more of an email, a text message, or form data); 
b) analyzing a content of said document using machine learning to determine a destination for said document, said destination being related to a subject of said document (Ghatage, See [0004], the classification model developed using at least one machine learning (ML) algorithm.  See [0016], Implementations may operate within a business or other organization to route requests related to sales, shipments, invoices, customer service, and so forth); 
c) analyzing said content using machine learning to determine a mood of a writer of said document (Ghatage, See [0044], In some examples, a determination whether a particular request was resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution, the satisfaction of the requestor, occurrence or non-occurrence of follow-up requests by the requestor, and/or other considerations); 
d) determining a routing for said document to based on a result of step b) and determining which final destination to send said document to base on a result of step c) (Ghatage, See [0044], In some implementations, the classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model). 	Regarding claim 9, Ghatage further teaches the method according to claim 8, further comprising a step of analyzing said content using machine learning to determine timelines noted in said document and assigning a type of flag to said document based on said timelines (Ghatage, See [0044]). 	Regarding claim 10, Ghatage teaches a  system for determining a destination for a document (Ghatage, See [0003]-[0004]), the system comprising: 
a recognition module to determine content in said document (Ghatage, See [0004], the classification model developed using at least one machine learning (ML) algorithm.  See [0016], Implementations may operate within a business or other organization to route requests related to sales, shipments, invoices, customer service, and so forth); 
a destination module for determining a destination to which contents of said document relate to (Ghatage, See [0004], the classification model developed using at least one machine learning (ML) algorithm.  See [0016], Implementations may operate within a business or other organization to route requests related to sales, shipments, invoices, customer service, and so forth); 
an urgency module for determining timelines noted in said document resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution, the satisfaction of the requestor, occurrence or non-occurrence of follow-up requests by the requestor, and/or other considerations); and 
a severity module for determining a severity of consequences for said document (Ghatage, See [0025], The priority determination module 114 may analyze the request 106 to determine a priority 116 of the request 106. The priority 116 may indicate an urgency, importance, and/or criticality of the request 106 to the requestor 102 and/or the requestor's organization (e.g., business).); 
an assessment module receiving outputs of said destination module, said urgency module, and said severity module to determine where to route said document based on said outputs; wherein said destination module, said urgency module (Ghatage, See [0044], In some implementations, the classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model), and 
said severity module receives an output of said recognition module and determines their respective outputs based on an analysis of said output of said recognition module (Ghatage, See [0025], The priority determination module 114 may analyze the request 106 to determine a priority 116 of the request 106. The priority 116 may indicate an urgency, importance, and/or criticality of the request 106 to the requestor 102 and/or the requestor's organization (e.g., business).). 	Regarding claim 11, Ghatage further teaches the system according to claim 10, wherein said system comprises at least one trained neural network in said modules (Ghatage, See [0004], the classification model developed using at least one machine learning (ML) algorithm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168